Case: 13-10340   Date Filed: 01/05/2015   Page: 1 of 5


                                                         [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10340
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:12-cv-20275-JIC



WANDA YOLANDA FURS-JULIUS,

                                                           Plaintiff-Appellant,

                            versus

SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee,

OFFICE OF DISABILITY ADJUDICATION AND REVIEW,

                                                                    Defendant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 5, 2015)

Before WILSON, JORDAN, and JULIE CARNES, Circuit Judges.

PER CURIAM:
                 Case: 13-10340        Date Filed: 01/05/2015       Page: 2 of 5


       Wanda Furs-Julius, proceeding pro se, appeals the district court’s order

affirming the Social Security Administration’s (SSA) denial of her applications for

a period of disability and disability insurance benefits, see 42 U.S.C. § 405(g), and

for supplemental security income, id. § 1383(c)(3). On appeal, Furs-Julius asserts

that the Administrative Law Judge (ALJ) improperly weighed testimony

concerning her “long term blood cancer” and failed to consider an allegation

concerning an emergency-room visit.1 Upon careful review of the record and the

parties’ briefs, we affirm.

                                                 I.

           The Commissioner of Social Security uses a five-step evaluation process to

determine whether a claimant is disabled. See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1178 (11th Cir. 2011). If the claimant does not have a severe

impairment or combination of impairments, she is not disabled. 20 C.F.R.

§§ 404.1520(c), 416.920(c). We review the Commissioner’s decision 2 for




       1
          Furs-Julius has abandoned, by failing to address on appeal, the ALJ’s findings that:
(1) she had engaged in substantial gainful activity since her alleged disability onset date; (2) a
mass in her breast was not a severe impairment; and (3) her neck and back pain did not meet or
equal a listed impairment. See Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (per
curiam) (noting that, despite our liberal construction of pro se filings, “issues not briefed on
appeal by a pro se litigant are deemed abandoned”).
       2
        The Appeals Council denied Furs-Julius’s request for review, making the ALJ’s
decision—issued after an administrative hearing at Furs-Julius’s request—the final decision of
the Commissioner.

                                                 2
                Case: 13-10340     Date Filed: 01/05/2015    Page: 3 of 5


substantial evidentiary support and proper legal bases. See Winschel, 631 F.3d at

1178.

        Substantial evidence requires “more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a

conclusion.” Id. (internal quotation marks omitted). On appeal, “[w]e may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of

the [Commissioner].” Id. (internal quotation marks omitted). “Even if the

evidence preponderates against the [administrative agency’s] factual findings, we

must affirm if the decision reached is supported by substantial evidence.” Martin

v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). We will not consider arguments

that were not raised before the administrative agency or the district court. See

Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (per curiam).

                                           II.

        Furs-Julius first argues the district court erred in affirming the ALJ’s

decision because the ALJ did not properly weigh her testimony that blood

transfusions have resulted in “a genuine long term blood cancer.” To the extent we

can construe that argument as referring to Furs-Julius’s claims of anemia, the ALJ

correctly determined that her anemia was not severe and did not affect her ability

to work. The ALJ based this determination on substantial evidence, including

treatment notes and lab work showing that Furs-Julius required only one


                                            3
              Case: 13-10340     Date Filed: 01/05/2015    Page: 4 of 5


transfusion; a lack of evidence suggesting that she would require additional blood

transfusions; a lack of evidence that her anemia met the 12-month durational

requirement for severity under the Act; and no evidence demonstrating that her

anemia causes any more than minimal functional limitations on her ability to work.

See Winschel, 631 F.3d at 1178. Although Furs-Julius argues that the ALJ did not

properly weigh her testimony, we cannot reweigh the evidence on appeal. See

Moore v. Barnhart, 405 F.3d 1208, 1213 (11th Cir. 2005) (per curiam). The ALJ’s

findings were supported by substantial evidence and are consistent with the

applicable legal standards; as such, the findings are conclusive, and we must

affirm. See, e.g., Bridges v. Bowen, 815 F.2d 622, 626 (11th Cir. 1987) (per

curiam).

      Next, Furs-Julius avers that “the courts failed to consider record evidence

that she flat[-]lined . . . [and was] pronounced dead upon arrival to the emergency

room.” However, this argument does not entitle her to relief. Furs-Julius did not

raise the argument before the ALJ, and we find no support for this assertion in the

administrative record. See Kelley, 185 F.3d at 1215. Further, even if we could

consider this contention and accepted it as true, it does not demonstrate that Furs-

Julius has any additional work-related limitations not considered by the district

court or the ALJ; thus, we would still have no basis to overrule the district court’s




                                          4
                 Case: 13-10340     Date Filed: 01/05/2015        Page: 5 of 5


judgment affirming the ALJ’s determination that Furs-Julius is not disabled. See

Winschel, 631 F.3d at 1178; Bridges, 815 F.2d at 626.

                                             III.

      For the reasons set forth above, we affirm the district court’s decision.3

      AFFIRMED.




      3
          The Motion to Participate in Oral Argument is DENIED.

                                              5